Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 3-7 and 9-20 are pending. Claims 13 and 15 are withdrawn.
 Claims 1, 3-7, 9-12, 14 and 16-20 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Takagi et al. and Ismagilov et al.  
Claims 1, 3-7, 9-12, 14, 16,17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US20050178727) as evidenced by Smallwood (Handbook of organic solvent properties. Butterworth-Heinemann, 2012.) in view of Ismagilov et al. (US20160215411).
Takagi et al. teach methods comprising providing a device comprising two channels, each channel comprising a different inlet that form a junction with a main channel (e.g. Fig. 2 and 5; claim 16) and providing conditions that facilitate laminar flow of two fluids of different viscosities without mixing within the same main channel (e.g. para 0014, pg. 1-2; para 0046-0050, pg. 4; Fig. 2). 
 Furthermore, Takagi et al. teach an embodiment wherein the one of the fluids comprises a mixture of fine particles and diffusible substance and the other fluid contains negligible amounts of diffusible substance. As the two fluids flow in a laminar manner, the flow comprising fine particles retains this component while the diffusible component migrates (e.g. para 0028, pg. 2; para 0046-0050, pg. 4).
 Furthermore, Takagi et al. teach channel length at microscale measurements including 10 and 30 microns (e.g. para 0053, pg. 4) and diameters at 10 and 30 microns (e.g. para 0064, pg. 5).

Furthermore, as evidenced by Smallwood, several of the organic solvents taught by Takagi et al. have viscosities that are lower than the viscosity of water (e.g. pg. 239, Smallwood). These organic solvents include, for example, toluene (e.g. pg. 46, Smallwood), methanol (e.g. pg. 81, Smallwood), chloroform (e.g. pg. 121, Smallwood) and acetone (e.g. pg. 143, Smallwood).
Furthermore, as evidenced by Smallwood, other organic solvents of Takagi have viscosities that are higher than the viscosity of water (e.g. pg. 239). These organic solvents include, for example, alcohols such as ethanol (e.g. pg. 65, Smallwood), n-propanol (e.g. pg. 68, Smallwood), and n-butanol (e.g. pg. 74, Smallwood).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Takagi et al. comprising a fluid comprising a fine particle component as taught in one embodiment to include using fluid for this particulate fluid that has a higher or lower viscosity as compared to water as taught in another embodiment of Takagi et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for analysis of a particulate component within a fluid.

 However, Takagi et al. do not expressly teach forming droplets.
 Like Takagi et al., Ismagilov et al. teach methods comprising laminar flow of fluids having different viscosities (e.g. para 0152-0153, pg.11; Fig. 5, 6, 11). Furthermore, Ismagilov et al. teach their method comprises introducing different fluids through multiple inlet channels to a main channel which ultimately intersects with another channel, facilitating generation of plugs, i.e. droplets (e.g. para 0152-0153, pg.11). Ismagilov et al. also teach individual fluids may comprise reagents such as DNA, carbohydrate or protein, wherein resulting plugs comprise no more that one molecule or particle in each plug (e.g. para 0158-0160, pg. 11).
 Furthermore, Ismagilov et al. teach embodiments comprising providing a first region comprising multiple inlets comprising multiple different fluids that flow in a laminar fashion to a first outlet and a second region comprising multiple inlets comprising multiple different fluids that flow in a laminar fashion to a second outlet, wherein the first outlet and the second outlet intersect with a common channel (e.g. Fig. 54 A and B).
 Furthermore, Ismagilov et al. teach particles comprise cells or biomolecules (e.g. para 0097-0098, pg. 5; Biological particles or molecules such as cells and virions as in para 0207,pg. 17). Furthermore, Ismagilov et al. teach providing beads to the individual plugs (e.g. para 0292, pg. 26).
Therefore, as both Takagi et al. and Ismagilov et al. teach methods comprising providing conditions that facilitate laminar flow of fluids having different viscosities in fluidic systems, it would have been prima facie obvious to a person of ordinary skill in the art before the effective 
 Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious the limitations: a method comprising the steps of:
 i. providing a first microfluidic channel comprising at least a first inlet, [[and]] a second inlet and a first outlet,
ii. injecting a first fluid into the first microfluidic channel through said first inlet,
iii. injecting a second fluid into the first microfluidic channel through said second inlet, wherein the viscosity of the first fluid is higher than the viscosity of the second fluid, such that the two fluids first fluid and the second fluid flow in a laminar fashion unmixed side by side, and wherein the second fluid  comprises the particles  and
iv. encapsulating at least one particle in a droplet as recited in claim 1.
Regarding the limitation: wherein the viscosity of the first fluid is selected such that the particles in the second fluid are confined by the first fluid to a space occupied by the second fluid as recited in claim 1: 

Therefore, as Takagi et al. teach flowing two fluids of different viscosity wherein the fluid with higher or lower viscosity retains a particulate component, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious the limitation: wherein the viscosity of the first fluid is selected such that the particles in the second fluid are confined by the first fluid to a space occupied by the second fluid as recited in claim 1.
Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claim 14.
Furthermore, as Takagi et al. teach channel length at microscale measurements including 10 and 30 microns to 1 mm (e.g. para 0053, pg. 4) and diameters at 10 and 30 microns (e.g. para 0064, pg. 5 the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claims 3 and 5. 
Furthermore, as Takagi et al. teach a depiction of their device wherein the angle separating the first and second inlet is less than 180°(e.g. Fig. 2 and 5), the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claim 4. 
Regarding claim 6:
Takagi et al. teach the first and the second fluids are the same types of liquids, i.e. aqueous, wherein the second fluid includes ion-exchanged water, distilled water, and electrolysis ion water (e.g. para 0046-0050, pg. 4). As evidenced by Smallwood, the viscosity at 25°C of water is 0.89 cP.

 Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render the limitation: wherein the first and the second fluid are aqueous fluids and the viscosity of the first fluid and the second fluid is between 0.001 cP and 100 cP as recited in claim 6.
Regarding claim 7:
 As noted above, Takagi et al. teach laminar flow of two fluids having different viscosities wherein one fluid comprises particles.
Furthermore, Ismagilov et al. teach it is known in the art to provide a method providing multiple different fluids having different viscosities wherein each fluid comprises a different reagent or particles, wherein the reagent comprises nucleic acid, carbohydrate or protein and an individual plug comprises a single entity (e.g. In one embodiment according to the invention, the reagent concentration may be adjusted to be dilute enough that most of the plugs contain no more than a single molecule or particle, with only a small statistical chance that a plug will 
 Therefore, considering both Takagi et al. and Ismagilov et al. teach methods comprising providing conditions that facilitate laminar flow of fluids having different viscosities, wherein at least one fluid comprises particles,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Takagi et al. comprising providing a fluid comprising particles to include providing multiple fluids having different viscosities and each fluid comprises a reagent such as DNA,  or a particle , wherein individual plugs comprise a single molecule or particle as taught by Ismagilov et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for analysis of a particulate component within a fluid.
Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious the limitation: wherein the aqueous first fluid comprises [[a]] at least one of substance selected from the group comprising a sugar, DNA, RNA as recited in claim 7.
Furthermore, as Ismagilov et al. teach using multiple inlets to introducing multiple fluids having different viscosities (e.g. para 0152-0153; 0158-0160, pg. 11; Fig. 5,6 and 11), the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claims 9 and 10.
 claim 11.
Regarding claim 12:
 As noted above, Ismagilov et al. teach it is known in the art to provide a method providing multiple different fluids having different viscosities wherein each fluid comprises a different reagent or particles, wherein the reagent comprises nucleic acid, carbohydrate or protein and an individual plug comprises a single entity (e.g. In one embodiment according to the invention, the reagent concentration may be adjusted to be dilute enough that most of the plugs contain no more than a single molecule or particle, with only a small statistical chance that a plug will contain two or more molecules or particles as in para 0160,pg. 11; para 0152-0153; 0158-0160, pg. 11; Fig. 5,6 and 11).
Furthermore, Ismagilov et al. teach embodiments comprising providing a first region comprising multiple inlets comprising multiple different fluids that flow in a laminar fashion to a first outlet and a second region comprising multiple inlets comprising multiple different fluids that flow in a laminar fashion to a second outlet, wherein the first outlet and the second outlet intersect with a common channel (e.g. Fig. 54 A and B).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Takagi et al. and Ismagilov et al. 
Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claim 12.
Regarding claims 16, 17, 19 and 20:
It is noted that claims 16-20 recite encapsulating cells from a plurality of cells in different droplets. Therefore, as a “plurality” refers to a quantity of two or more entities, these claims are interpreted to encompass the embodiment wherein a first plurality comprises two cells and a second plurality comprises two cells, and includes a technique of encapsulation such that at least one of every two cells is encapsulated in a droplet.
Ismagilov et al. teach it is known in the art to provide a method comprising providing multiple different fluids having different viscosities wherein each fluid comprises a different reagent or particles, wherein the reagent comprises nucleic acid, carbohydrate or protein and an individual plug comprises a single entity (e.g. In one embodiment according to the invention, 
Furthermore, Ismagilov et al. teach particles comprise cells or biomolecules (e.g. para 0097-0098, pg. 5; Biological particles or molecules such as cells and virions as in para 0207, pg. 17). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Takagi et al. and Ismagilov et al. comprising providing multiple fluids having different viscosities and each fluid comprises DNA or a particle, wherein individual plugs comprise a single molecule or particle to include providing single cells as well as beads to individual plugs as taught in other embodiments of Ismagilov et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for analysis of a particulate component within a fluid.
Therefore, as Ismagilov et al. teach encapsulating different single cells in plugs, i.e. droplets, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claims 16, 17 and 20.
Furthermore, as Ismagilov et al. teach providing beads to the individual plugs (e.g. para 0292, pg. 26) , the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claim 19.
Takagi et al., Ismagilov et al. and Hindson et al.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al., as evidenced by Smallwood, and Ismagilov et al. as applied to claims 1, 3-7, 9-12, 14, 16,17,19 and 20 above, and further in view of Hindson et al. (WO2015200893).
The combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious a method comprising providing laminar flow of fluids having different viscosities in a fluidic system, wherein the method comprises providing multiple fluids having different viscosities through multiple inlets to a main channel and subsequently forming plugs, i.e. droplets, wherein individual plugs comprise a cell or biomolecule and a bead.
 However, the combined teachings of Takagi et al. and Ismagilov et al. do not teach claim 18.
Regarding claim 18:
It is noted that claims 16-20 recite encapsulating cells from a plurality of cells in different droplets. Therefore, as a “plurality” refers to a quantity of two or more entities, these claims are interpreted to encompass the embodiment wherein a first plurality comprises two cells and a second plurality comprises two cells, and includes a technique of encapsulation such that at least one of every two cells is encapsulated in a droplet.
 Prior to the effective filing date of the claimed invention, like Ismagilov et al., Hindson et al. teach methods comprising providing cells and beads in partitions, such as droplets (e.g. para 0050-0053,pg. 10-11). Furthermore, Hindson et al. teach that distribution of cells or beads 
Therefore, as the distribution of cells or beads among droplets can be optimized to generate partitions comprising multiple cells, according to user’s choice, this requirement is considered a result-effective variable. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, the requirement of providing a population of droplets that each contain at least two cells is not considered inventive.
Furthermore, as Ismagilov et al. and Hindson et al. teach methods of encapsulating cells in droplets,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method as taught by Takagi et al. and Ismagilov et al.  comprising providing conditions that facilitate laminar flow of multiple fluids having different viscosities through multiple inlets to a main channel and subsequently forming plugs, i.e. droplets, wherein individual plugs comprise a biomolecule or cell and to include conditions that facilitate distribution of multiple cells to individual droplets such that greater that 50 % of partitions comprise two or more cells as taught by Hindson et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for analysis of a particulate component within a fluid.
 Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, Ismagilov et al. and Hindson et al. render obvious claim 18.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Furthermore, the teachings of Ismagilov et al. and Hindson et al. are applied to meet the new requirements of the instant claims.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Primary Examiner, Art Unit 1639